MEMORANDUM **
Isidora Bernal Flores, a native and citizen of Mexico, petitions for review of the *670Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings. We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Flores’ motion to reopen as untimely because it was filed over nine months after the BIA’s final order of removal. See 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen must be filed within 90 days of the final administrative removal order).
We lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority to reopen proceedings, and we are not persuaded by Flores’ attempts to circumvent this jurisdictional bar. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002) (“Because we cannot discover a sufficiently meaningful standard against which to judge the BIA’s decision not to reopen ... we hold that we do not have jurisdiction to review the [petitioner’s] claim that the BIA should have exercised its sua sponte power”).
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.